
	

113 HR 4904 IH: Vegetables Are Really Important Eating Tools for You (VARIETY) Act of 2014
U.S. House of Representatives
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4904
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2014
			Mr. Cartwright (for himself, Ms. DeLauro, Mr. Cárdenas, Ms. Clark of Massachusetts, Mr. Conyers, Mr. Nadler, Mr. Pastor of Arizona, Mr. Quigley, Mr. Tonko, Ms. Lofgren, and Mr. Takano) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to provide an incentive for households participating in
			 the supplemental nutrition assistance program to purchase certain
			 nutritious fruits and vegetables that are beneficial to good health.
	
	
		1.Short titleThis Act may be cited as the Vegetables Are Really Important Eating Tools for You (VARIETY) Act of 2014.
		2.Amendments
			(a)DefinitionSection 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended—
				(1)in subsection (k) by inserting , unless the context specifies otherwise, after means;
				(2)redesignating subsections (u) and (v) as subsections (v) and (w), respectively; and
				(3)by inserting after subsection (t) the following:
					
						(u)Supplemental fruits and vegetables means those fruits and vegetables containing nutrients that promote the health of the population
			 served by the supplemental nutrition assistance program, as determined by
			 the Secretary by rule..
				(b)Increase in value of allotmentSection 8 of the Food and Nutrition Act of 2008 (7 U.S.C. 2017) is amended by adding at the end the
			 following:
				
					(m)The value of an allotment, determined under this section without regard to this subsection and
			 issued to a household for a month, shall be increased by 30 percent of the
			 cost of supplemental fruits and vegetables purchased by such household
			 during such month, but not to exceed an aggregate monthly amount
			 determined by the Secretary on the basis of household size..
			3.Effective date
			This Act and the amendments made by this Act shall take effect on October 1, 2014.
		
